DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 22 APR 2022 election (ELC.) of Species I, drawn to an embodiment illustrated in Figures 12 and 26, is acknowledged. Applicants argue that a search and examination of the entire application would not place a serious burden on the examiner. Applicants’ argument is persuasive. Accordingly, the Species restriction requirement as set forth in the Office action mailed on 24 FEB 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Continuity Information
The instant application is a division of 14946818, filed 20 NOV 2015, now US Patent Number 10712728.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 JUN 2020 was filed
before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites, inter alia, “a first control mode” and “a second control mode”. See lines 9 and 15, respectively. The recitations render claim 2 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 2. Moreover, the recited portions are amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portions and elements appearing in claim 1 is not definite. For example, “first control mode” and “second control mode” in lines 7 and 10, respectively, of claim 1. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitiutes infringement of the claim.
Claim 4 describes, inter alia, “the third control mode” and “a third control mode”. See lines 6-7 and 23, respectively. The descriptions render claim 4 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 4. The described portions are amenable to multiple plausible constructions because the relationship between the described portions is not definite. Claims 2 and 4 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claims 2-8 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claim 1 is allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, SEKIGUCHI et al. (US 20170179869), is considered pertinent to applicants’ disclosure. Blanchard does not teach, inter alia, selecting a second control mode in the control-mode-finding sub-process via the setting sequence based on the first additional option selected in the first setting item prior to the control-mode-finding sub-process, the first control mode being different from the first option and the first additional option, and the second control mode being different from the first control mode, the first option, and the first additional option.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815